DETAILED ACTION
Status of Claims
This action is in response to the application filed on 12/19/2018. Claim 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

The term “trusted” in “trusted results” of claim 1 line 1 is a relative term which renders the claim indefinite.  The term "trusted" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 2 – 18 are depending on Claim 1 and are rejected with the same reason as Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 – 7, 13 – 14 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makhzani, Adversarial Autoencoder, arXiv, May 2016.

Regarding Claim 1, Makhzani discloses: a trusted neural network system to provide trusted results in a system (Makhzani, intro, para. 2, ln. 2 – 5, where trained with dual objective, the traditional … criterion and an adversarial training criterion; i.e., the model make sure that the system results in an optimized model while can be trusted with the adversarial criterion) comprising: 
 a data head comprising a first neural network, the data head configured to process training data using the first neural network to train a machine learning model (Makhzani, sec. 5, para. 2, ln. 1, & fig. 8, where inference network [data head] or the autoencoder in the middle section of fig. 8 process training data x using q() [first neural network] to train the AAE [machine learning model]);
a logic head comprising a second neural network, the logic head configured to process the training data using the second neural network to train the machine learning model according to one or more logical constraints that define a constrained solution space for the machine learning model (Makhzani, sec. 5, para, 2, ln. 5 – 6, & fig. 8, where the first adversarial network [second neural network] impose a Categorical distribution [constrained solution space] on the label representation; the adversarial network in the bottom section of fig. 8 train the 
wherein the logic head is configured to propagate error directly to the data head using a feedback path between the logic head and the data head (Makhzani, sec. 2, para. 9, ln. 4 – 5, where the adversarial training … by direct back-propagation through the encoder network)
wherein the data head and the logic head share a shared neural network having shared parameters for use by both the data head and the logic head, when training the machine learning model, to constrain outputs of the machine learning model to the constrained solution space for the machine learning model (Makhzani, sec. 5, & fig. 8 where autoencoder [data head] in the middle section shares q() [shared neural network] with the logic head that includes q() and the first adversarial network at the bottom section of fig. 8, during training AAE, both autoencoder training and adversarial training use the same parameter of q()); 
and a computation engine comprising processing circuitry for executing (Makhzani, abs. Ln. 13, where the experiment on MNIST database which requires computation engine with processing circuitry to execute training) the data head and the logic head to train the machine learning model to produce one or more results that have exceeded a threshold value (Makhzani, sec. A.2.1, para. 1 – 2, where encoder, decoder and discriminator each have … with ReLU activation function; RelU activation function generate non-zero results when input exceeds a threshold value),
wherein the computation engine is configured to execute the data head to apply the machine learning model to input data to generate predicted output for the input data the AAE predict … y and … z [output] for x [input data]),
and wherein the computation engine is configured to output the predicted output for the input data (Makhzani, sec. 5, & fig. 8, where y and z are output to adversarial networks). 

Regarding Claim 2, depending on Claim 1, Makhzani further discloses: wherein the feedback path is configured such that the logic head is configured to receive a predicted output of the data head while the logic head processes first training data of the training data, the first training data associated with the set of the logical constraints (Makhzani, sec. 5, & fig. 8, where during the adversarial training on the bottom network [training with data associating the logical constraints] the logic head receive z [predicted output of the data head] for training).

Regarding Claim 3, depending on Claim 1, Makhzani further discloses: wherein the computation engine is configured to train the data head to optimize a data loss function for minimizing error between the outputs of the machine learning model and the true outputs for the training data (Makhzani, sec. 5, para. 3, ln. 3 – 4, where in reconstruction phase [training data head], … minimize the reconstruction error [loss function that minimize error between model output and ground truth of training data]), 
and wherein the computation engine is configured to train the logic head to optimize a constraint loss function for constraining the outputs of the machine learning model to the constrained solution space (Makhzani, sec. 5, para 3, ln. 4 – 9, where in regularization phase [train the logic head], … adversarial network … tell apart the true samples from the generated sample … update generator to confuse the discriminator [optimize loss function that constraint the output to the constraint solution space]).

Regarding Claim 4, depending on Claim 3, Makhzani further discloses: wherein to train the machine learning model the computation engine is configured to jointly train the data head and the logic head with a combined loss function that combines the data loss function and the constraint loss function (Makhzani, sec. 5, para. 3, ln. 1, where adversarial and autoencoder are trained jointly; sec. 1.1, para. 1, ln. 11, where the adversarial neural network is to achieve a combined objective function [loss function] that minimize G [data loss] and maximize D [constraint loss]).

Regarding Claim 5, depending on Claim 4, Makhzani further discloses: wherein a constraint significance hyperparameter is configured to determine a relative significance of the constraint loss function in the combined loss function (Makhzani, sec. A2.1, ln. 14 – 16 where for the discriminative … costs of the adversarial network [constraint loss function], we use initial learning rate [constraint significance hyperparameter] … after 50 epochs reduce to … and after 1000 epochs reduce to; the learning rate represents the importance/significance of the constraint loss to the learning of the model).

Regarding Claim 6, depending on Claim 4, Makhzani further discloses: wherein, to train the machine learning model, the data head and the logic head are configured to use one or trained jointly with SGC [gradient descending ]).

Regarding Claim 7, depending on Claim 3, Makhzani further discloses: wherein the data loss function comprises parameters of the first neural network and the shared parameters of the shared neural network (Makhzani, sec. 5, para. 3, ln. 3, where in reconstruction phase, autoencoder trained to minimize the reconstruction error; the reconstruction error is a function of q(y,z|x) which in term comprise parameters of q() [shared neural network, first neural network]), 
and wherein the constraint loss function comprises parameters of the second neural network and the shared parameters of the shared neural network (Makhzani, sec. 5, fig. 8, in the adversarial training, the loss function is a function of z, which in term is a function of the parameter of q() [shared neural network], and the parameter of the adversarial neural network [second neural network] or in the form of D(G(z)) as point out in sec. 1.1, para. 1, ln. 11).

	Regarding Claim 13, depending on Claim 1, Makhzani further discloses: wherein the training data comprises first training data and second training data that is separate from the first training data, wherein the computation engine is configured to train the data head with the first training data, and wherein the computation engine is configured to train the shared neural network head with the second training data (Makhzani, sec. 5, fig. 8, where during autoencoder training [train data head], training use image as input data [first training data]; during adversarial training, which has different training data [second training data], adversarial update their generator [share neural network] as point out in sec. 5, para. 3, ln. 7 – 8).

	Regarding Claim 14, depending on Claim 1, Makhzani further discloses: wherein the training data comprises first training data and second training data that is separate from the first training data wherein the computation engine is configured to train only one of the data head and the logic head with the first training data, and wherein the computation engine is configured to train the shared neural network with the first training data and the second training data (Makhzani, sec. 5, fig. 8, where during autoencoder training [training data head], q() [shared neural network] is trained use image as input data [first training data]; during adversarial training, which has different training data [second training data], adversarial training step update their generator [shared neural network] as point out in sec. 5, para. 3, ln. 7 – 8; i.e., shared neural network are trained with first and second training data and data head is trained with first training data).

	Regarding Claim 19, Claim 19 is the method claim corresponding to Claim 1. Claim 19 is rejected with the same rational as Claim 1. 

	Regarding Claim 20, Claim 20 is the system claim corresponding to Claim 1. Makhzani further discloses: a computing system comprising a memory; and one or more processor coupled to the memory, wherein the one or more processor are configured (Makhzani, abs. 11, where experiments are carry out against a database which require a computing system with . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Makhzani, Adversarial Autoencoder, arXiv, May, 2016, in view of Serafini, Logic Tensor Networks: Deep Learning and Logical Reasoning from Data and Knowledge, arXiv, 2016. 

Regarding Claim 8, depending on Claim 1, Makhzani discloses the method of Claim 1. Makhzani further discloses:
wherein the computation engine, based on the determined gradients, propagates the gradients for the second neural network of the logic head to the first neural network of the data head and to the shared neural network (Makhzani, sec. 2, para. 9, ln. 4 – 5, where during adversarial training by gradient descending method, the gradient of the adversarial neural network [second neural network of logic head] is propagated at adversarial training procedure … by direct back-propagation through the encoder network [first neural network of the data head; shared neural network]).

Makhzani do not explicitly disclose: 
determining whether, for all data in the training data, the one or more logical constraints are satisfied by the data,
Serafini explicitly discloses: 
determining whether, for all data in the training data, the one or more logical constraints are satisfied by the data (Serafini, fig. 1, where the logic tensor network [second neural network of the logic head] output whether the logic P(v,u) -> A(u) [logic constraints] are satisfied by the input [training data], combined with Makhzani’s gradient descending training method, the gradient is determined by whether logic constraints are satisfied by the training data), 
Makhzani and Serafini both teach implementing constraints in neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Makhzani’s teaching of the autoencoder with constraint logic in adversarial neural network with Serafini’s teaching of implementing first order logic in neural network as a constraint to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to enable integrate learning and reasoning in neural network (Serafini, sec. 1, para. 2, ln. 11) and thus improve learning (Serafini, sec. 1, para. 2, ln. 8 – 9).

Regarding Claim 9, depending on Claim 1. Makhzani in view of Serafini further discloses: wherein the second neural network (Makhzani, sec. 5. Fig. 8, where first adversarial neural network [second neural network] at the bottom of fig. 8) comprises one or more Logic Tensor Networks that output indications of whether, for all data in the training data, the one or more logical constraints are satisfied by the data (Serafini, fig. 1, where logic tensor network output whether the logic P(v,u) -> A(u) [logical constraint] is satisfied by input [training data]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Makhzani, Adversarial Autoencoder, arXiv, May, 2016, in view of Ren, Adversarial Constraint Learning for Structured Prediction, arXiv, May 2018. 

Regarding Claim 10, depending on Claim 1, Makhzani discloses the method of Claim 1. Makhzani do not explicitly disclose:
wherein the one or more logical constraints comprise respective temporal logic constraints that each specifies a constraint for a continuous time behavior represented in input data, and wherein the one or more logical constraints are encoded using Signal Temporal Logic.
Ren explicitly discloses: 
wherein the one or more logical constraints comprise respective temporal logic constraints that each specifies a constraint for a continuous time behavior represented in input data, and wherein the one or more logical constraints are encoded using Signal Temporal Logic (Ren, sec. 4.1. para. 1, ln. 4 – 10, where outputs … are constrained by temporal structure  constraints that hold over the output space and that are implicitly encoded in the sample; the solution space is video signal which is temporal thus the constraint is encoded in signal temporal logic).
Makhzani and Ren both teach implementation of adversarial neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Makhzani’s teaching of the autoencoder adversarial neural network with Ren’s teaching of implementing temporal logic constraint by adversarial training in neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to enable time series prediction with high accuracy (Ren, abs. ln. 17 – 20).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Makhzani, Adversarial Autoencoder, arXiv, May, 2016, in view of Ren, Adversarial Constraint Learning for Structured Prediction, arXiv, May 2018 further in view of Loshchilov, Online Batch Selection for Faster Training of Neural Networks, arXiv, 2016. 

Regarding Claim 11, depending on Claim 10, Makhzani in view of Ren disclose the method of Claim 10. Makhzani in view of Ren further disclose: 
wherein the computation engine is configured to execute the logic head to apply the one or more temporal logic constraints to sample traces from the one or more logical constraints (Ren, abs. ln. 11 – 14, where at training time, we constrain the model [apply  … by adversarial training [executing logic head] of training data [sample traces])
Makhzani in view of Ren did not explicitly disclose: 
to identify traces that do not satisfy the temporal logic constraints
and wherein the computation engine is configured to execute the logic head to train the second neural network using the traces that do not satisfy the temporal logic constraints.
Loshchilov explicitly discloses: 
to identify traces that do not satisfy the temporal logic constraints (Loshchilov, sec. 9, para. 3, ln. 1 – 3, where batch selection strategies … such as datapoint [traces] feature/classes [satisfy temporal logic constraints]; in adversarial network discriminator, the output of each training data indicate if the datapoint satisfying the constraints imposed by D as point out by Ren, sec. 3.1, para. 4, Ln. 8 – 9. i.e., Loshchilov combine with Ren discloses a method to choose training data that is classified in certain class, the class that do not satisfy the logic constraint) and wherein the computation engine is configured to execute the logic head to train the second neural network using the traces that do not satisfy the temporal logic constraints (Loshchilov, sec. 9, para. 1, ln. 3 – 4, where training by more frequently select training datapoints with the greatest contribution to the objective, since the objective of the adversarial is to minimize the constraint loss, the datapoint that do not satisfy the constraint have greater loss and greater contribution to the training objective during the gradient descent training and thus datapoint that do not satisfy the constraint can be selected in the batch and train again). 
Makhzani (in view of Ren) and Loshchilov both teach method of neural network implementation and are analogous. It would have been prima facie obvious to one of ordinary .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makhzani, Adversarial Autoencoder, arXiv, May, 2016, in view of Wong, Recurrent Auto-Encoder Model for Large-Scale Industrial Sensor Signal Analysis EANN 2018, Jul, 2018. 

Regarding Claim 12, depending on Claim 1, Makhzani discloses the method of Claim 1. Makhzani further discloses: 
wherein outputs of the shared neural network are inputs for the second neural network (Makhzani, sec. 5, fig. 8, where outputs of q() [shared neural network] are input of the first adversarial neural network [second neural network])
 Makhzani did not explicitly disclose: 
wherein outputs are inputs for the first neural network
Wong explicitly disclose: 
wherein outputs are inputs for the first neural network (Wong, fig. 1, where in the encoder, the output of the encoder node H is feed back to itself in the next time interval, combined with Makhzani, the output of q() [shared neural network] is feed back to q() [first neural network])
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Makhzani, Adversarial Autoencoder, arXiv, May, 2016, in view of Goodfellow, Generative Adversarial Nets, arXiv, 2014. 

Regarding Claim 15, depending on Claim 1, Makhzani discloses the method of Claim 1. Makhzani do not explicitly disclose
wherein the training data comprises first training data and second training data that is separate from the first training data wherein the computation engine is configured to train the data head with the first training data, and wherein the computation engine is configured to train the logic head with the first training data and the second training data.
Goodfellow explicitly discloses
wherein the training data comprises first training data and second training data that is separate from the first training data wherein the computation engine is configured to train the data head with the first training data, and wherein the computation engine is configured to train the logic head with the first training data and the second training data (Goodfellow, alg. 1, 
Makhzani and Goodfellow both teach implementation of generative adversarial neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Makhzani’s teaching of the adversarial autoencoder neural network with Goodfellow’s teaching of generative adversarial neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to improve efficiency (Goodfellow, sec. 7, ln. 12). 

Claim 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makhzani, Adversarial Autoencoder, arXiv, May, 2016, in view of Amini Variational Autoencoder for End-to-End Control of Autonomous Driving with Novelty Detection and Training De-biasing, 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), 10/1/2018. 

Regarding Claim 16, depending on Claim 1, Makhzani discloses the method of Claim 1. Makhzani do not explicitly disclose: 
wherein the system comprises one of an autonomous vehicle system, a healthcare system, a financial system, a cybersecurity system, or a robotic system.

wherein the system comprises one of an autonomous vehicle system, a healthcare system, a financial system, a cybersecurity system, or a robotic system (Amini, abs. ln. 20 – 21, where output steering control command for an autonomous vehicle).
Makhzani and Amini both teach implementation of autoencoder neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Makhzani’s teaching of the adversarial autoencoder neural network with Amini’s teaching of using autoencoder on autonomous vehicle to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to apply to the end-to-end autonomous driving use case (Amini, page 569, para. 2, ln. 1 – 2). 

Regarding Claim 17, depending on Claim 1, Makhzani in view of Amini further disclose: wherein the training data comprises first training data comprising a sequence of images (Amini, sec. IV A, para. 1, ln. 2 – 6, where frames of collected video [sequence of images]… to train with) and second training data comprising sensor data (Amini, sec. IV, para. 1, ln. 6 – 8, where sensors also collected).

Regarding Claim 18, depending on Claim 1, Makhzani in view of Amini further disclose: wherein the system comprises an autonomous vehicle system (Amini, abs. abs. ln. 20 – 21, where output steering control command for an autonomous vehicle), 
sensors also collected the human actuated steering wheel angle [operations] as well as vehicle speed [environment]),
wherein the data head is configured to process visual data from an image capture device, the visual data indicative of an environment for the autonomous vehicle system (Amini,          fig. 2, where x is the input visual data captured from camera indicative of the environment of the vehicle), 
wherein the predicted output for the sensor data and the visual data comprises a steering angle for the autonomous vehicle system (Amini, page 573, para. 2, ln. 13, where predict steering angle). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C./Examiner, Art Unit 2122    

/BRIAN M SMITH/Primary Examiner, Art Unit 2122